Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Executors and administrators, § 86*—right of set-off in suit for collection of assets. Where an attorney employed hy a widow to settle her husband’s estate out of court sold the husband’s interest in his partnership business and received the money, hut refused to turn over the money to her without first deducting attorney’s fees and other items, and the widow thereafter took out letters of administration and brought suit as administratrix for the money, held that she was entitled to recover without any deduction for attorney’s fees whether she had previously agreed to pay them or not, for the reason that as administratrix she held title to the property for the estate.